DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on September 1, 2021.
Claims 1-20 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 1, 2021 and December 3, 2021 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for’) or another linking word or phrase, such as “configured to” or “so that’; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a first communication portion”, “a second communication portion” of claim 2; “a first communication portion”, “a second communication portion” of claim 11; and “a first communication portion”, “a second communication portion” of claim 18. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. These limitations of “a first communication portion”, “a second communication portion” of claim 2; “a first communication portion”, “a second communication portion” of claim 11; and “a first communication portion”, “a second communication portion” of claim 18, are covered by the structure(s) from the original disclosure as following:
“a first communication portion” (see fig. 4 and in para. 49, corresponds to “the wireless communication portion 81”), “a second communication portion” (see fig. 5, and in para. 49, corresponding to “the wireless communication portion 91) of claim 2; 
“a first communication portion” (see fig. 4 and in para. 49, corresponds to “the wireless communication portion 81”), “a second communication portion” (see fig. 5, and in para. 49, corresponding to “the wireless communication portion 91) of claim 11; 
“a first communication portion” (see fig. 4 and in para. 49, corresponds to “the wireless communication portion 81”), “a second communication portion” (see fig. 5, and in para. 49, corresponding to “the wireless communication portion 91) of claim 18.; 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7-8 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senba (U.S. Pub. No. 2019/0235594 A1).
With regard to claim 1, the claim is drawn to an image forming system  (see Senba, i.e. para. 1 and in para. 6, disclose the information processing system) comprising: 
an image forming apparatus including an image forming unit configured to form an image on a sheet, the image forming apparatus being configured to accept an execution signal for the image forming unit to perform image forming, the image forming apparatus being capable of transitioning between a standby mode which is a power state enabling image forming to be performed in response to acceptance of the execution signal and a sleep mode which is a power state less in power consumption than the standby mode (see Senba, i.e. in Fig. 1-3, para. 26 and etc., disclose the image forming apparatus 100; in para. 47, 76 and etc., discloses that “[0047] The display 28 displays a variety of information related to the image forming device 50 and a screen for receiving a variety of settings in a printing process, for example. The display 28 preferably includes a touch panel integrated with a flat panel display to receive operations performed on the screen by the user…”; in Fig 2 and para. 55, discloses “the energy saving station transition control device 46” by disclosing that “[0055] Based on a request from the operation device 20, the energy saving state cancellation control device 43 returns the state of the print device 45 to the standby state from the energy saving state. Based on a request from the operation device 20, the energy saving state transition control device 46 transitions the state of the print device 45 to the energy saving state from the standby state…”); and 
a wireless operation device configured to accept an operation from a user, the wireless operation device being capable of wireless communication with the image forming apparatus (see Senba, i.e. fig. 1-3, disclose the operation device 20; and further in para. 26, discloses that “The image forming apparatus 100 includes a main unit 40 and an operation device 20 attachable to and detachable from the image forming apparatus 100. A user U operates the operation device 20 at a place away from the main unit 40 of the image forming apparatus 100. The operation device 20 and the main unit 40 are capable of wirelessly communicating with each other…”), 
the wireless operation device including: 
	a display configured to display an image (see Senba, i.e. disclose the operation device 20 with a display 28); 
	a battery configured to perform power supply to the display such that the display lights up (see Senba, i.e. in Fig. 2 and in para. 4, discloses a secondary battery 24, by disclosing that “[0044] The solar cell 23 generates power from external light, which includes sunlight and fluorescent light. The second power supply 24 is, for example, a secondary battery that stores the power generated by the solar cell 23 and supplies direct-current power to the operation device 20. When the operation device 20 is attached to the main unit 40 of the image forming apparatus 100, the charge control device 25 controls charging of the second power supply 24 of the operation device 20 with the power transmitted from a first power supply 62 of the power supply device 60 via the power supply path 48.”); and 
	a controller configured to control the power supply from the battery to the display (see Senba, i.e. in Fig. 2, disclose the power supply control device 30, and in para. 49, discloses that “When the operation device 20 is in the standby state, the power supply control device 30 supplies the power from the second power supply 24 to all of the hardware components of the operation device 20…”), 
	wherein, in response to transition of the image forming apparatus from the standby mode to the sleep mode with a predetermined amount of power being supplied from the battery to the display, the controller makes a supply amount of power from the battery to the display less than the predetermined amount (see Senba, i.e. in para. 49, 85, fig. 6 and etc., discloses that, when it’s in the “standby state” [or claimed “standby mode”], the power from the second power supply 24 is supply to all of the hardware components of the operation device 20 (see  para. 49), including the power to the display 28 of the operation device 20 (see para. 42); and Senba further discloses that, when it’s in the energy saving state [or claimed “sleep mode”], the second power supply 24 only supply power to the angular velocity sensor 26 and the capacitance sensor 27 (see para. 85), in another words, instead of supply to all the hardware components, in energy saving states, less power is supplied from the second power supply 24 [or as “the controller makes a supply amount of power from the battery to the display less than the predetermined amount”]). 
With regard to claim 2, the claim is drawn to the image forming system according to claim 1, further comprising: 
a first communication portion provided in the image forming apparatus, the first communication portion enabling wireless communication with the wireless operation device; and a second communication portion provided in the wireless operation device, the second communication portion enabling wireless communication with the first communication portion (see Senba, i.e. in para. 48, discloses that “[0048] The wireless communication device 29 performs wireless communication between the operation device 20 and the image forming device 50. There are various types of wireless communication systems, including a wireless local area network (LAN) such as a wireless LAN conforming to wireless fidelity (Wi-Fi, registered trademark), a Bluetooth (registered trademark) network, and a mobile phone network. The wireless communication device 29 of the embodiment may employ any type of wireless communication system, as long as the communication system enables wireless communication”), 
wherein, in response to transition of the image forming apparatus from the standby mode to the sleep mode, a control signal is transmitted from the first communication portion to the second communication portion (see Senba, i.e. para. 4, discloses that “…The information processing apparatus includes second circuitry that acquires the request for state transition, and switches a power supply state of the information processing apparatus”, in another words, the control signal is from the information processing apparatus [or as “a control signal is transmitted from the first communication portion to the second communication portion”]), and 
wherein, when the second communication portion receives the control signal, the controller makes the supply amount of power from the battery to the display less than the predetermined amount (see Senba, i.e. in para. 85, discloses that “[0085] It is assumed here that, with the lapse of a predetermined time, the state of the operation device 20 has transitioned to an energy saving state called a suspend-to-random access memory state (i.e., STR state), and the state of the image forming device 50 has transitioned to the energy saving state S.sub.1 (step S.sub.105). The transition of the image forming device 50 to the energy saving state S.sub.1 will be described later with FIG. 6. When the operation device 20 is in the energy saving state (i.e., STR state), the second power supply 24 supplies power to the angular velocity sensor 26 and the capacitance sensor 27”). 
With regard to claim 7, the claim is drawn to the image forming system according to claim 1, wherein the image forming apparatus includes a mount portion on which the wireless operation device is mountable, and the battery is charged in response to mounting of the wireless operation device on the mount portion (see Senba, i.e. in para. 39, discloses that “[0039] The main unit 40 of the image forming apparatus 100 includes an installation space for the operation device 20 to allow the user to install or detach the operation device 20 in or from the main unit 40 of the image forming apparatus 100…”; and further in para. 41, discloses that “[0041] When installed in the installation space for the operation device 20, the operation device 20 is connected to the main unit 40 via a power supply path 48 to charge a second power supply 24 with power supplied from the power supply device 60…”).
With regard to claim 8, the claim is drawn to the image forming system according to claim 1, wherein the wireless operation device includes a touch panel display in which the display is combined with a touch panel configured to accept a touch operation from the user (see Senba, i.e. in para. 2, disclose the display 28 and in para. 47, discloses that “[0047] The display 28 displays a variety of information related to the image forming device 50 and a screen for receiving a variety of settings in a printing process, for example. The display 28 preferably includes a touch panel integrated with a flat panel display to receive operations performed on the screen by the user”).
With regard to claim 17, the claim is drawn to a wireless operation device configured to operate, via wireless communication, an image forming apparatus including an image forming unit configured to form an image on a sheet, the image forming apparatus being configured to accept an execution signal for the image forming unit to perform image forming, the image forming apparatus being capable of transitioning between a standby mode which is a power state enabling image forming to be performed in response to acceptance of the execution signal and a sleep mode which is a power state less in power consumption than the standby mode (see Senba, i.e. in Fig. 1-3, para. 26 and etc., disclose the operation device 20; and further disclose an image forming apparatus 100; in para. 47, 76 and etc., discloses that “[0047] The display 28 displays a variety of information related to the image forming device 50 and a screen for receiving a variety of settings in a printing process, for example. The display 28 preferably includes a touch panel integrated with a flat panel display to receive operations performed on the screen by the user…”; in Fig 2 and para. 55, discloses “the energy saving station transition control device 46” by disclosing that “[0055] Based on a request from the operation device 20, the energy saving state cancellation control device 43 returns the state of the print device 45 to the standby state from the energy saving state. Based on a request from the operation device 20, the energy saving state transition control device 46 transitions the state of the print device 45 to the energy saving state from the standby state…”), 
the wireless operation device comprising: 
a display configured to display an image (see Senba, i.e. disclose the operation device 20 with a display 28);
a battery configured to perform power supply to the display such that the display lights up (see Senba, i.e. in Fig. 2 and in para. 4, discloses a secondary battery 24, by disclosing that “[0044] The solar cell 23 generates power from external light, which includes sunlight and fluorescent light. The second power supply 24 is, for example, a secondary battery that stores the power generated by the solar cell 23 and supplies direct-current power to the operation device 20. When the operation device 20 is attached to the main unit 40 of the image forming apparatus 100, the charge control device 25 controls charging of the second power supply 24 of the operation device 20 with the power transmitted from a first power supply 62 of the power supply device 60 via the power supply path 48.”); and
a controller configured to control the power supply from the battery to the display (see Senba, i.e. in Fig. 2, disclose the power supply control device 30, and in para. 49, discloses that “When the operation device 20 is in the standby state, the power supply control device 30 supplies the power from the second power supply 24 to all of the hardware components of the operation device 20…”),  
wherein, in response to transition of the image forming apparatus from the standby mode to the sleep mode with a predetermined amount of power being supplied from the battery to the display, the controller makes a supply amount of power from the battery to the display less than the predetermined amount (see Senba, i.e. in para. 49, 85, fig. 6 and etc., discloses that, when it’s in the “standby state” [or claimed “standby mode”], the power from the second power supply 24 is supply to all of the hardware components of the operation device 20 (see  para. 49), including the power to the display 28 of the operation device 20 (see para. 42); and Senba further discloses that, when it’s in the energy saving state [or claimed “sleep mode”], the second power supply 24 only supply power to the angular velocity sensor 26 and the capacitance sensor 27 (see para. 85), in another words, instead of supply to all the hardware components, in energy saving states, less power is supplied from the second power supply 24 [or as “the controller makes a supply amount of power from the battery to the display less than the predetermined amount”]).
With regard to claim 18, the claim is drawn to the wireless operation device according to claim 17, further comprising: 
a second communication portion enabling wireless communication with a first communication portion provided in the image forming apparatus (see Senba, i.e. in para. 48, discloses that “[0048] The wireless communication device 29 performs wireless communication between the operation device 20 and the image forming device 50. There are various types of wireless communication systems, including a wireless local area network (LAN) such as a wireless LAN conforming to wireless fidelity (Wi-Fi, registered trademark), a Bluetooth (registered trademark) network, and a mobile phone network. The wireless communication device 29 of the embodiment may employ any type of wireless communication system, as long as the communication system enables wireless communication”),
wherein, in response to transition of the image forming apparatus from the standby mode to the sleep mode, a control signal is transmitted from the first communication portion to the second communication portion (see Senba, i.e. para. 4, discloses that “…The information processing apparatus includes second circuitry that acquires the request for state transition, and switches a power supply state of the information processing apparatus”, in another words, the control signal is from the information processing apparatus [or as “a control signal is transmitted from the first communication portion to the second communication portion”]), and 
wherein, when the second communication portion receives the control signal, the controller makes the supply amount of power from the battery to the display less than the predetermined amount (see Senba, i.e. in para. 49, 85, fig. 6 and etc., discloses that, when it’s in the “standby state” [or claimed “standby mode”], the power from the second power supply 24 is supply to all of the hardware components of the operation device 20 (see  para. 49), including the power to the display 28 of the operation device 20 (see para. 42); and Senba further discloses that, when it’s in the energy saving state [or claimed “sleep mode”], the second power supply 24 only supply power to the angular velocity sensor 26 and the capacitance sensor 27 (see para. 85), in another words, instead of supply to all the hardware components, in energy saving states, less power is supplied from the second power supply 24 [or as “the controller makes a supply amount of power from the battery to the display less than the predetermined amount”]).

Allowable Subject Matter
With regard to Claim 3-6, 9-16 and 19-20, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 3, the closest prior arts of record, Senba, do not disclose or suggest, among the other limitations, the additional required limitation of “the image forming system according to claim 1, wherein the controller makes the supply amount of power from the battery to the display less than the predetermined amount when a state where the wireless operation device remains unoperated continues for more than a first predetermined time, with the image forming apparatus in the standby mode, and makes the supply amount of power from the battery to the display less than the predetermined amount when the state where the wireless operation device remains unoperated continues for more than a second predetermined time shorter than the first predetermined time after the image forming apparatus transitions from the standby mode to the sleep mode”.  These additional features in combination with all the other features required in the claimed invention,  are neither taught nor suggested by Senba. 
With regard to claim 4, the closest prior arts of record, Senba, do not disclose or suggest, among the other limitations, the additional required limitation of “the image forming system according to claim 1, wherein when the image forming apparatus transitions from the standby mode to the sleep mode with the predetermined amount of power being supplied from the battery to the display, the controller stops the power supply from the battery to the display”.  These additional features in combination with all the other features required in the claimed invention,  are neither taught nor suggested by Senba. 
With regard to claim 5, the closest prior arts of record, Senba, do not disclose or suggest, among the other limitations, the additional required limitation of “the image forming system according to claim 1, wherein when the image forming apparatus transitions from the standby mode to the sleep mode, the wireless operation device operates selectively either in a first mode in which the controller makes the supply amount of power from the battery to the display less than the predetermined amount in response to the transition or in a second mode in which the controller does not control the supply amount of power from the battery to the display in response to the transition”.  These additional features in combination with all the other features required in the claimed invention,  are neither taught nor suggested by Senba. 
With regard to claim 6, the closest prior arts of record, Senba, do not disclose or suggest, among the other limitations, the additional required limitation of “the image forming system according to claim 1, wherein the wireless operation device includes a detection portion configured to detect a remaining level of the battery, and when the image forming apparatus transitions from the standby mode to the sleep mode, the controller makes, in a case where the remaining level of the battery is less than a predetermined level, the supply amount of power from the battery to the display less than the predetermined amount, and keeps, in a case where the remaining level of the battery is the predetermined level or more, the predetermined amount of power being supplied from the battery to the display”.  These additional features in combination with all the other features required in the claimed invention,  are neither taught nor suggested by Senba. 

With regard to claim 9, the closest prior arts of record, Senba, do not disclose or suggest, among the other limitations, the additional required limitations of “… a controller configured to switch an operation mode of the wireless operation device between a first power mode and a second power mode less in power consumption than the first power mode, wherein, when the image forming apparatus transitions from the standby mode to the sleep mode with the wireless operation device performing the first power mode, the controller switches the operation mode from the first power mode to the second power mode”.  These additional features in combination with all the other features required in the claimed invention,  are neither taught nor suggested by Senba. 
With regard to claims 10-16, the claims are depending directly or indirectly from the independent Claim 9, each encompasses the required limitations recited in the independent claim discussed above.

With regard to claim 19, the closest prior arts of record, Senba, do not disclose or suggest, among the other limitations, the additional required limitation of “the wireless operation device according to claim 17, wherein in response to transition of the image forming apparatus from the standby mode to the sleep mode with the predetermined amount of power being supplied from the battery to the display, the controller stops the power supply from the battery to the display”.  These additional features in combination with all the other features required in the claimed invention,  are neither taught nor suggested by Senba. 
With regard to claim 20, the closest prior arts of record, Senba, do not disclose or suggest, among the other limitations, the additional required limitation of “the wireless operation device according to claim 17, wherein the wireless operation device has a first mode in which the controller makes the supply amount of power from the battery to the display less than the predetermined amount in response to transition of the image forming apparatus from the standby mode to the sleep mode and a second mode in which the controller does not control the supply amount of power from the battery to the display in response to transition of the image forming apparatus from the standby mode to the sleep mode”.  These additional features in combination with all the other features required in the claimed invention,  are neither taught nor suggested by Senba. 
Therefore, claims 3-6, 9-16 and 19-20 are objected to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yarvis et al. (U.S. Pat/Pub No. 2015/0323981 A1) disclose an invention relates to coordinating power management across multiple devices and more particularly relate to eliminating component redundancy across the devices to reduce total power consumption.
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675